Exhibit 10.4

Execution Version

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT, dated as of April 25, 2019 (this
“Agreement”), is made by the signatory hereto indicated as a “Grantor” (the
“Grantor”) in favor of U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent for
the Priority Lien Secured Parties (in such capacity and, together with its
permitted successors and assigns in such capacity, the “Collateral Agent”).

WHEREAS, the Grantor entered into a Collateral Agreement dated as of April 25,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Collateral Agreement”) among the Grantor, the Collateral Agent and
the other persons party thereto, pursuant to which the Grantor granted to the
Collateral Agent, for the benefit of the Priority Lien Secured Parties, a
security interest in the Trademark Collateral (as defined below); and

WHEREAS, pursuant to the Collateral Agreement, Grantor agreed to execute this
Agreement, in order to record the security interest granted to the Collateral
Agent for the benefit of the Priority Lien Secured Parties with the United
States Patent and Trademark Office.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms

Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Collateral Agreement, and if not defined therein, shall
have the respective meanings given thereto in the Collateral Agency Agreement
referred to therein.

SECTION 2. Notice and Confirmation of Grant of Security Interest in Trademark
Collateral

SECTION 2.1 Notice and Confirmation of Grant of Security. Grantor hereby
confirms the grant in the Collateral Agreement to the Collateral Agent, for the
benefit of the Priority Lien Secured Parties, of a security interest in, all of
the following property, in each case, wherever located and now owned or at any
time hereafter acquired by Grantor or in which Grantor now has or at any time in
the future may acquire any right, title or interest (collectively, the
“Trademark Collateral”) as collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of Grantor’s Priority Lien Obligations:

All of Grantor’s right, title and interest in and to all domestic, foreign and
multinational trademarks, service marks, trade names, corporate names, company
names, business names, fictitious business names, trade dress, trade styles,
logos, Internet domain names and other indicia of origin or source
identification, whether registered or unregistered, and with respect to any and
all of the foregoing: (i) all registrations and applications for registration
thereof including, without limitation, the registrations and applications listed
in Schedule A attached hereto, (ii) all extension and renewals thereof,
(iii) all of the goodwill of the business connected with the use of and
symbolized by any of the foregoing, (iv) all rights to sue or otherwise recover
for any past, present and future infringement, dilution, or other violation
thereof, (iv) all Proceeds of the foregoing, including, without limitation,
license fees, royalties, income, payments, claims, damages and proceeds of suit
now or hereafter due and/or payable with respect thereto, and (v) all other
trademark rights accruing thereunder or pertaining thereto throughout the world.



--------------------------------------------------------------------------------

SECTION 2.2 Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Trademark Collateral include or the security
interest granted under Section 2.1 hereof attach to any “intent-to-use”
application for registration of a Trademark filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, prior to the filing and acceptance of a
“Statement of Use” pursuant to Section 1(d) of the Lanham Act or an “Amendment
to Allege Use” pursuant to Section 1(c) of the Lanham Act with respect thereto,
solely to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein could impair the validity or
enforceability of any registration that issues from such intent-to-use
application under applicable federal law.

SECTION 3. Collateral Agreement and Collateral Agency Agreement

The security interest confirmed pursuant to this Agreement is confirmed in
conjunction with the security interest granted to the Collateral Agent for the
Priority Lien Secured Parties pursuant to the Collateral Agreement, and the
Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Trademark
Collateral made and granted hereby are more fully set forth in the Collateral
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Agreement is deemed to conflict with the Collateral Agreement, the Collateral
Agency Agreement or the Crossing Lien Intercreditor Agreement, the provisions of
the Collateral Agreement or the Collateral Agency Agreement, as applicable,
shall control.

SECTION 4. Governing Law

THIS AGREEMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING
TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN
THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY
PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND EFFECT OF
PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).

SECTION 5. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

GOGO LLC, as Grantor

By:  

/s/ Barry Rowan

Name:  

 

Barry Rowan

Title:  

 

Executive Vice President, Chief

 

 

Financial Officer and Treasurer

GOGO BUSINESS AVIATION LLC, as Grantor

By:  

/s/ Barry Rowan

Name:  

 

Barry Rowan

Title:  

 

Executive Vice President, Chief

 

 

Financial Officer and Treasurer

 

3



--------------------------------------------------------------------------------

Accepted and Agreed:

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

 

By:  

 

/s/ Linda Garcia

Name:  

 

Linda E. Garcia

Title:  

 

Vice President

 

4



--------------------------------------------------------------------------------

SCHEDULE A

TRADEMARKS AND TRADEMARK APPLICATIONS

Gogo LLC Trademark Registrations

 

Mark

   App Date      App No      Reg Date      Reg No      Class/Goods  

2KU

     Mar 23 2016        86/950,777        May 16 2017        5202913        9  

2KU

     Nov 3 2015        86808422        Dec 27 2016        5107709        38  

FLY SMARTER GOGO BUSINESS AVIATION

     Oct 25 2018        88168673        —          —          38  

GOGO

     Jun 26 2007        77216179        Sep 8 2009        3680364        9  

GOGO

     Jun 26 2007        77216180        Sep 9 2008        3499843        38  

GOGO (STYLIZED AND/OR WITH DESIGN)

     Jun 6 2011        85339267        Apr 17 2012        4129839        9  

GOGO (STYLIZED AND/OR WITH DESIGN)

     Jun 6 2011        85339274        Apr 24 2012        4133147        38  

GOGO BIZ

     Mar 27 2012        85581100        Dec 11 2012        4256786        38  

GOGO VISION

     Jul 13 2011        85370757        Apr 24 2012        4133220        38  

LOGO (EMOTICON)

     Oct 19 2007        77309056        Aug 11 2009        3667304        9  

LOGO (EMOTICON)

     Oct 19 2007        77976486        Mar 31 2009        3600042        38  

Gogo Business Aviation LLC U.S. Trademark Registrations

 

Mark

   App Date      App No      Reg Date      Reg No      Class/Goods  

AIRCELL

     Apr 9 1999        75679720        Aug 13 2002        2606315        9  

AIRCELL

     May 8 2007        77175183        Jul 22 2008        3473337        9  

AIRCELL

     Feb 18 1992        74246637        Aug 27 1996        1997223        38  

AIRCELL

     May 8 2007        77175204        Jan 13 2009        3561842        38  

AIRCELL & DESIGN

     Apr 9 1999        75679536        Oct 29 2002        2641476        9,38  

IN TOUCH, IN FLIGHT

     May 8 2007        77175201        Jul 22 2008        3473338        9  

 

5